Citation Nr: 1037387	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  08-12 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a June 6, 
1978 rating decision that granted service connection for anxiety 
in a passive dependent personality with a history of headaches 
and syncope and assigned a 30 percent disability rating prior to 
January 16, 1978 and from March 1, 1978.



WITNESSES AT HEARING ON APPEAL

Appellant and B. B.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to August 1977.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.

In March 2010, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is of record.


FINDINGS OF FACT

1.  In June 1978, the RO granted service connection for anxiety 
in a passive dependent personality with a history of headaches 
and syncope and assigned disability rating of 30 percent 
effective August 27, 1977, 100 percent from January 16, 1978 (a 
temporary total rating for hospitalization under 38 C.F.R. 
§ 4.29), and 30 percent from March 1, 1978.

2.  The June 1978 RO decision was supported by evidence then of 
record, the correct facts as known at that time were before the 
RO, and the statutory and regulatory provisions extant at the 
time were correctly applied.


CONCLUSION OF LAW

The June 1978 RO decision does not contain clear and unmistakable 
error. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes that in Livesay v. Principi, 15 Vet. App. 165 
(2001), the United States Court of Appeals for Veterans Claims 
(Court) held that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to claims of 
clear and unmistakable error.  See also Parker v. Principi, 15 
Vet. App. 407, 412 (2002) (Court noted that although the 
Secretary filed a motion, with which the Veteran agreed, seeking 
a remand for readjudication of a CUE question in light of the 
enactment of the VCAA, the basis for the motion had no merit 
following the Court's decision in Livesay finding that the VCAA 
was not applicable to CUE matters).  Taking these factors into 
consideration, there is no prejudice to the Veteran in having 
proceeded to consider the motion on the merits. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

As a general matter, previous RO decisions that were not timely 
appealed are final and binding on the Veteran based on the 
evidence then of record and generally will be accepted as correct 
in the absence of CUE.  The prior decision will be reversed or 
amended only where the evidence establishes this error. See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is defined as a very specific and rare kind of error.  "It 
is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, even where 
the premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error complained 
of cannot be, ipso facto, clear and unmistakable."  See Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has indicated that a three-pronged test is used to 
determine whether CUE was in a prior decision: (1) it must be 
determined whether either the correct facts, as they were known 
at the time, were not before the adjudicator (that is, more than 
a simple disagreement as to how the facts were weighed and 
evaluated) or the statutory or regulatory provisions extant at 
that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made"; and (3) a determination that there was CUE must be based 
on the record and the law that existed at the time of the prior 
adjudication in question. See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).

In this regard, 38 C.F.R. § 20.1403(d) gives examples of 
situations that are not CUE.  CUE is not a failure to fulfill the 
duty to assist. 38 C.F.R. § 20.1403(d).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Hazan v. Gober, 10 Vet. App. 511 (1997); and Caffrey v. Brown, 6 
Vet. App. 377 (1994) (failure to fulfill duty to assist cannot be 
basis for CUE even when medical record that RO erroneously failed 
to obtain later formed basis for award of service connection when 
RO obtained record).  In Cook v. Principi, 353 F.3d 937 (Fed. 
Cir. 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
noted that a CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, is 
not CUE.  Thus, it is clear that there is no basis for a CUE 
claim based on the prior RO decision for an alleged breach of the 
duty to assist.

Analysis

In June 1978, the RO issued a rating decision granting service 
connection for anxiety in a passive dependent personality with a 
history of headaches and syncope and assigned disability ratings 
of 30 percent effective August 27, 1977, 100 percent from January 
16, 1978 (a temporary total rating for hospitalization under 
38 C.F.R. § 4.29), and 30 percent from March 1, 1978.  This 
rating decision was not appealed and became final.  38 U.S.C.A. § 
7105(d) (West 2002).  Therefore, that decision can be revised 
only upon a showing that it was clearly and unmistakably 
erroneous.  See 38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105, 3.156(a) (2007); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  In this case, the Veteran requests that the June 
1978 RO rating decision be revised on the basis of CUE.  For the 
reasons set forth below, the appeal is denied.

In correspondence received December 2006, the Veteran raises 
several arguments in support of her contention that error was 
made in the June 1978 rating decision assigning her a 30 percent 
rating.  She states that when she was discharged from service she 
was unemployable because of a diagnosis of passive aggressive 
personality.  She also notes that she should have been rated in 
consideration of 38 C.F.R. § 3.344 and that a Social Security 
Administration (SSA) determination award was granted effective 
August 1977.  The Veteran also asserts that she was not afforded 
a medical review board prior to release from service and that 38 
C.F.R. §4.129 applies to her claim.  See VA Form 9, received 
April 2008.  She provided testimony as to her contentions in 
March 2010.

The Board has considered the arguments, however, the errors 
claimed by the Veteran are constructed to show that the RO could 
have assigned a rating higher than 30 percent.  Simply claiming 
CUE on the basis that the previous adjudication had improperly 
weighed and evaluated the evidence can never satisfy the 
stringent definition of CUE. Fugo, 6 Vet. App. at 44; see also 
Russell , supra.  Similarly, the Court has rejected as being too 
broad general and unspecified allegations of error based on the 
failure to follow regulations, failure to give due process, 
failure to accord benefit of the doubt, failure of duty to 
assist, and any other general, non-specific claim of "error." 
See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that if true would be CUE on its face, the claimant also must 
give persuasive reasons as to why the result of the prior 
determination would have been manifestly different but for the 
alleged error. Id.  There is a presumption of validity to 
otherwise final decisions, and the presumption is even stronger 
where the decision is being collaterally attacked as in a CUE 
claim. Id.

Unspecified allegations of error such as the failure to properly 
weigh the evidence is not the kind of error that truly 
constitutes clear and unmistakable error or, in other words, 
would undoubtedly show that the prior decision would have been 
manifestly different but for the alleged error.  Since minds can 
differ on how evidence should be weighed, an allegation that the 
evidence was improperly weighed and evaluated is insufficient to 
compel the conclusion that the prior decision is manifestly 
wrong.

Nevertheless, the Board has considered the evidence of record at 
the time of the 1978 decision and finds that there is no evidence 
of CUE.  The Board finds that there is no showing that this 
rating decision was not based on the correct facts as they were 
known at that time or was not in accordance with the existing law 
and regulations.  On the contrary, the rating decision shows that 
the RO considered the evidence which was of record at that time, 
which included the March 1978 VA examination report and the 
service treatment records.  

The Board finds that all the evidence was clearly considered, and 
it shows that the Veteran had no more than a moderate social 
and/or industrial impairment as a result of her anxiety in a 
passive dependent personality with a history of headaches and 
syncope.  The March 1978 examination report shows the Veteran 
claimed that when upset, she shakes, her skin begins to jump, and 
her hands become cold and clammy.  It was further noted that she 
finds it difficult to be with crowds, has no close friends, and 
has difficulty making social adjustment.  Her mental status 
showed that she was oriented, her speech was spontaneous and 
relevant, and her affect was constricted.  Her memory and insight 
were fair and judgment was adequate.  She had no morbid thoughts, 
delusions, or hallucinations.  She was, however, disgruntled, 
apprehensive, and emotionally anxious.  Her recall was slow and 
her concentration and attention span were limited when anxious.  
The diagnosis was anxiety reaction, chronic, moderate, in a 
passive dependent personality.  While the VA examination report 
noted that the Veteran reported being "unemployed since 
discharge from service due to disabilities," there was no 
indication that, as a result of her anxiety in a passive 
dependent personality with a history of headaches and syncope, 
she had considerable or severe industrial impairment or was 
demonstrably unable to obtain or retain employment.  Thus 
pursuant to the rating criteria in effect in 1978, the Veteran 
was entitled to no more than a 30 percent rating for anxiety 
productive of moderate social and industrial impairment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1977).  

With respect to the allegation that the RO did not consider the 
SSA disability determination, the Board observes that the 
February 1979 SSA determination was not of record at the time of 
the June 1978 RO decision.  Since a claim based on CUE is a 
collateral attack of a decision, it can only be based upon the 
evidence that was before the adjudicator at the time the decision 
was made.  Allegations or evidence presented currently but which 
was not before the adjudicator at the time of the rating decision 
being collaterally attacked cannot, therefore, be sufficient to 
raise a claim of CUE.

The Veteran's allegations have not shown that the outcome would 
not have been manifestly changed. Cf. Russell, supra.  The same 
holds true for the Veteran's contention that consideration of 38 
C.F.R. § 3.344 might have resulted in a higher rating.  It should 
also be pointed out that no rating had been in effect for five 
years or more, thus the June 1978 RO decision was not governed by 
the provisions of 38 C.F.R. § 3.344 (1977) regarding 
stabilization of ratings.  Apart from the contentions set forth 
above, the Veteran has raised no other assignment of error in the 
June 1978 RO decision.  

The June 6, 1978 rating decision was based on the record and the 
law which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly changed 
the outcome of the decision.  Therefore, the Veteran has not 
identified any CUE in the RO's June 1978 decision and this claim 
must be denied.


ORDER

The appeal is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


